Citation Nr: 0503524	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In December 1999, the RO denied service connection for PTSD.  
The veteran was notified and submitted a statement in October 
2000 in support of that claim and one which was interpreted 
as a request to reopen his claim of service connection for 
schizophrenia.  In April 2002, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for schizophrenia.  The claim for PTSD 
was also denied.  The RO pointed out that the veteran's claim 
for PTSD was reconsidered due to the passage of the Veterans 
Claims Assistance Act of 2000.  The RO confirmed these 
denials in June 2003 and February 2004.  

In November 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In April 1998, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophrenia.  The 
veteran was notified of his procedural appellate rights by a 
May 1998 letter; however, he did not appeal the decision.  

2.  Evidence submitted since the April 1998 RO decision 
either does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for schizophrenia has not been 
received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a statement of the case 
(SOC) in June 2003, as well as by a VCAA letter in December 
2003, and by a supplemental statement of the case (SSOC) in 
February 2004.  By means of these documents, the veteran was 
told of the requirements to establish service connection and 
of the reasons for the denial of his claims.  Each of these 
documents advised him as to what evidence the RO had in its 
possession and what evidence was still needed.  Specifically, 
the veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In April 2002, this appeal ensued and VCAA was 
mentioned.  However, it the veteran was not actually provided 
with a letter explaining the VCAA legislation until June 
2003.  This was after the enactment of the VCAA in November 
2000.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The June 2003 SOC, the VCAA letter in December 2003, and the 
February 2004 SSOC clearly reflect that his claims were 
readjudicated based upon all the evidence of record with 
consideration of VCAA.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records (SMRs) and VA treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Of record are numerous examination pertaining to the 
veteran's schizophrenia.  Therefore, as to this issue, the 
Board concludes that no further assistance to the veteran is 
required.  

New and Material

The RO initially denied service connection for schizophrenia 
in July 1994.  The veteran appealed and the claim was again 
denied in September 1995.  The veteran did not file a notice 
of disagreement.  At that time, review of the service medical 
records was negative for diagnosis of or treatment for 
schizophrenia.  Post service VA records from 1987 showed an 
admitting diagnosis of schizophrenia.  As this was the 
earliest report of this psychiatric condition, the veteran's 
claim was denied.  Also considered was a VA treatment record 
dated in 1989.  At that time, the veteran related that he had 
many problems during service, to include alienation from his 
fellow servicemen, accusations that he dealt drugs, and 
demotion in his military specialty.  He recalled fighting 
with fellow servicemen and having to report to the captain on 
several occasions.  He also said that once when they were in 
port, he was not allowed to go into shore, but that he jumped 
overboard and swam to shore.  A lay statement dated in 1993 
attesting to the veteran's mental problems for the past five 
years was considered.  His manifestations included hearing 
voices.  Shortly thereafter, VA records dated from 1987 
through 1992 were added to the record.  These records showed 
treatment for various disorders to include schizophrenia.  

In April 1998, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  At that 
time, the RO considered the veteran's statement dated in 
December 1997 and his undated statement which were both 
received in January 1998.  These records attest to the fact 
that the veteran associated his inservice problems with his 
psychiatric condition.  He pointed out that he jumped 
overboard on one occasion and swam back to shore clearly 
showing psychiatric problems.  He also said that his fellow 
servicemen treated him harshly.  He described inservice 
accusations that he was participating in dealing drugs with 
his brother (which he denied) and described his subsequent 
heavy drinking of alcohol.  He was notified of this decision 
in May 1998 and apprised of his appellate rights.  He did not 
appeal this decision.  Thus, it is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In October 2000, the veteran attempted to reopen his claim 
for service connection for schizophrenia.  The matter under 
consideration in this case is whether this condition was 
incurred, or aggravated during the veteran's active military 
service.  In order for the claim to be reopened, evidence 
must be presented, or secured, since the 1998 determination 
which is relevant to, and probative of, the matter under 
consideration.  

The evidence associated with the claims file subsequent to 
the RO's April 1998 decision includes statements and 
testimony by the veteran and his brother, as well as a 
statement by the veteran's wife, duplicates of records 
previously considered, and additional postservice private and 
VA treatment records dated from 1986 through 2003.  Also 
submitted were service records reflecting that the veteran 
was sometimes absent without authorized leave during service.  

The treatment records essentially show treatment for various 
disorders, to include his psychiatric manifestations from 
1986 through 2003.  His psychiatric diagnoses included 
schizophrenia throughout these documents.  

In statements of record and at the hearing in 2004, 
additional details were added to the record regarding 
inservice psychiatric manifestations.  He said that he was 
often absent without leave during service due to the stress 
that he felt.  This included being ridiculed by the other 
servicemen.  He said that on one occasion, he was in fear for 
his life when a fellow serviceman pulled out a grenade and 
threatened to use it.  He also reported additional stressors 
that he incurred during service in support of his claim for 
PTSD, to include a fire on the ship and once jumping 
overboard and almost drowning.  His wife and brother attested 
to the severity of his mental impairment.  

While all of these statements are presumed to be true, see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), his 
statements in this case are essentially repetitive of 
previous statements made which were previously considered by 
the RO in 1998, and are therefore not new.  Specifically, it 
is claimed that his schizophrenia had its origin during 
service and that his disciplinary problems during service 
were evidence of this.  This was the veteran's contention at 
the time the RO previously denied the claim.  Moreover, it 
was known at the time of the previous denial that the veteran 
had had inservice problems with his fellow servicemen and 
that he had once jumped overboard.  

It is pointed out that the veteran, his wife, or his brother, 
as lay people without medical training or expertise, are not 
qualified to offer opinions regarding diagnosis or etiology 
of medical conditions; as such, his or her opinions cannot 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay people are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  Accordingly, in addition to not being new, the 
statements and annotations summarized above are not material 
to the issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

Postservice records added to the claims file subsequent to 
the most recent denial in 1998 include private and VA 
treatment records dated from 1986 through the present day.  
These treatment records do not represent competent evidence 
that the veteran's schizophrenia, first clinically suggested 
in a private record dated in 1986, was incurred in service.  
These records simply show a diagnosis of this condition many 
years after service and continued treatment over the years.  
They do not include an opinion that his schizophrenia had its 
onset during service or resulted from any inservice incident 
or injury.  Moreover, copies of treatment records which were 
submitted subsequent to the 1998 determination do not 
represent new and material evidence as they were already 
considered in the previous denial.  This evidence is not new 
and material.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for schizophrenia 
since the 1998 RO decision is cumulative of evidence 
previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the April 1998 denial of service connection for 
schizophrenia is not new and material, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for schizophrenia.  The appeal 
is denied.  


REMAND

The veteran contends that service connection is warranted for 
PTSD.  The veteran has related inservice stressors to include 
performing dangerous duties aboard the U.S.S. Kansas City as 
loading and unloading ammunitions and handling and refueling 
other ships with highly flammable fuels.  He reported being 
harassed during service by fellow servicemen to the point 
where he once jumped overboard and swam to shore.  In another 
instance a fellow serviceman held a live grenade over a fuel 
tank and threatened to blow up the ship.  At the recent 
hearing he said that this incident occurred in the summer of 
1973 (June to August) while aboard the U.S.S. Kansas City and 
that the seaman's name was [redacted].  Other incidents 
included a fire aboard ship around May- June 1973 and an 
incident when the veteran was entangled in a ship line.  

At 2003 VA psychiatric examination, the examiner's diagnoses 
included PTSD and the examiner opined that while the 
veteran's inservice stressors, though not typical, could 
qualify for PTSD stressors, if they could be verified.  

Given the veteran's testimony about specific incidents and 
the timing of such, VA has duty to attempt additional 
development as to this issue.  

Accordingly, this matter is REMANDED for the following.  

1. The AMC should contact the National 
Archives and the Department of the Navy, 
1265 Charles Morris Street, SE., 
Washington Navy Yard, DC 20374-5040) and 
request the ship logs from the U.S.S. 
Kansas City from October 1972 to February 
1974.  The AMC should note the veteran's 
contentions that there was a fire aboard 
the U.S.S. Kansas and a seaman named 
[redacted] threatened his fellow 
servicemen with a live hand grenade.  

2. After completion of the above, the AMC 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


